Title: From John Quincy Adams to George Washington Adams, 18 August 1813
From: Adams, John Quincy
To: Adams, George Washington



N. 16.
My dear Son
St: Petersburg 18. August 1813.

I received with much pleasure your letter of 15. March last, written in French; for although it bears some marks of carelessness, it proved to me two things, about which I am not a little concerned—The first that you have not wholly neglected the French language; and the second that you have made some improvement in your hand-writing.—
The words of your letter are all good French, but there are in it a great many grammatical faults—When I was a school-boy it was what we used to call breaking Priscian’s head.—for example, you say Je suis content avec ma situation; which is not the French idiom—it should be de ma situation—J’etude Virgile—is a barbarism—it should be J’etudie.—de que j’ai fait mention—should be dont—Un nouveau Barriere is a false concord—Barriere is feminine—Au milieu de Quincy et de Hingham should be entre, instead of au milieu—I must therefore recommend it to you to add to your studies, that of a French Grammar.
I approve very much your having written this letter in French—let the next you write after receiving this be in English, and the one after that, if you are able, in Latin—I shall then see  what proficiency you have made in those two languages—I hope you have studied English Grammar, though it is not included in the list, which your letter Mentions—Virgil, the Greek Testament, Arithmetic, and writing, are all of great importance, but I flatter myself English Grammar is not omitted. Whenever you write to me, whether in Latin, French or English, take care to write as well as you can, but do get any person to correct the letters—let them be all your own—I had rather find twenty faults which may escape your attention, than to receive a letter entirely correct, by the assistance of another hand—
You have told me of reading a letter from Pliny to Marcellinus, on the death of a young Lady; but you did not say whether you read the original letter, or a translation—I do not recollect the letter to which you allude, and have not a Pliny at hand to turn to it—But he is a very good letter writer, and well deserves that you should read all his Epistles with attention—The most perfect of all epistolary writers however is Cicero—of his letters as well as of all his other works, I say to you and to your brothers
nocturnâ versate manu, versate diurnâ—
I have just now been making a purchase of several Greek Classics, of the most useful Editions—Among them are the Collection of the Greek Orators and the Plutarch of Reiske—and the Diodorus Siculus of Wesseling—They belonged to a Gentleman who was lately Spanish Minister here, and a very excellent Scholar—He died last Winter, and his library being for sale, I selected these books, more for the use of my children than my own.—If it shall please heaven to restore me to my Country, and to indulge me with leisure, it will be my happiness to go through these and other Oracles of Antient wisdom with you But if I should  never have this pleasure, I hope you will qualify yourself to use them with advantage and make yourself master of them, alone
Your brother Charles goes to school, to an English Master, named Fishwick—He goes at Nine O’Clock every Morning, and comes home at five in the afternoon—He learns English, German, Russian, Writing, and Arithmetic—I was myself his principal teacher, (excepting Russian, which I do not understand) untill about three weeks ago—At present I have not the time to spare.
We took Charles the day before yesterday, to see the Palace and Gardens of Czarsko Telo, which are about fifteen Miles from this City, and which we had not yet seen—It was formerly the favourite Summer-Residence of the Empress Catherine; and the present Empress is now there—We took a day when she was in the City, that we might see all the apartments of the Palace—There are many curiosities, and among the rest a Collection of Busts, cast in Bronze, and copies from Antiques—There is also the Bust of the late Mr Fox, placed between those of Demosthenes and Cicero—This was a compliment paid him by the Empress Catherine, for his Eloquence in opposing a War with Russia, for which Mr Pitt was then making preparations—It was in 1790—A year or two afterwards, Mr Fox made speeches in Parliament which did not so well please the Empress Catherine—So, instead of removing his Bust from its honourable Station between the Princes of Grecian and Roman Eloquence, she merely had the date of the year inscribed upon it, and now it stands there to signify that as Demosthenes and Cicero are the Orators of all Ages, Mr Fox was an Orator in 1790.
Give my love to your brother John to whom I intend to write though it is a long, very long time since we have received a letter from him—Your Mama, and I were quite disappointed that there was none from him, among those that were brought by Mr Gallatin and Mr Bayard.
I am your ever affectionate father
John Quincy Adams.